        UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF TEXAS

                       No. 6:19-cv-00327

                        Keithan Dixon,
                            Plaintiff,
                                v.

                   Henderson County Jail,
                           Defendant,

                Before Barker, District Judge


                           ORDER

   Plaintiff Keithan Dixon, an inmate confined in the Hender¬
son County Jail, proceeding pro se, filed the above-styled and
numbered civil rights lawsuit pursuant to title 42 U.S.C. §
1983. The complaint was referred to United States Magistrate
Judge John D. Love, who issued a report and recommenda¬
tion (Doc. 8) concluding that the lawsuit should be dismissed
for want of prosecution and failure to obey an order. The
court s records reflect that plaintiff received the report and
recommendation on September 20, 2019. Doc. 9. As of today,
plaintiff has neither responded nor complied with the order.
The case should thus be dismissed for want of prosecution
and failure to obey an order.

   The report of the magistrate judge, which contains his pro¬
posed findings of fact and recommendations for the disposi¬
tion of such action, has been presented for consideration, and
no objections being raised by plaintiff to the report, the court
is of the opinion that the findings and conclusions of the mag¬
istrate judge are correct. It is therefore ordered that the com¬
plaint is dismissed without prejudice for want of prosecution
and failure to obey an order of the court. Fed. R. Civ. P. 41(b);
Rule 41, Local Rules for the Eastern District of Texas. All mo¬
tions not previously ruled on are denied.
So ordered by the court on October 15, 2019,



               J. ( ampbell Barker
            United States District Judge




         -2-
